ADDENDUM A
TO 12% PROMISSORY NOTE




THE SECURITIES REPRESENTED BY THIS WARRANT AND THE COMMON STOCK ISSUABLE THEREBY
HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE
"SECURITIES ACT"), OR ANY OTHER APPLICABLE SECURITIES LAW AND, ACCORDINGLY, THE
SECURITIES REPRESENTED BY THIS WARRANT MAY NOT BE RESOLD, PLEDGED, OR OTHERWISE
TRANSFERRED, EXCEPT PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT UNDER, OR IN
A TRANSACTION EXEMPT FROM REGISTRATION UNDER, THE SECURITIES ACT AND IN
ACCORDANCE WITH ANY OTHER APPLICABLE SECURITIES LAWS.




POST-MATURITY WARRANTS


to Purchase Common Stock of


Boomerang Systems, Inc.


Expiring on [_____________], 2014




This Post-Maturity Warrant to Purchase Common Stock (the "Warrant") certifies
that for value received, [__________________] (the "Holder"), or its assigns, is
entitled to subscribe for and purchase from the Company (as hereinafter
defined), in whole or in part, [______________] shares of duly authorized,
validly issued, fully paid and non-assessable shares of Common Stock (as
hereinafter defined) at the initial Exercise Price (as hereinafter defined),
subject, however, to the provisions and upon the terms and conditions
hereinafter set forth.  The number of Warrants (as hereinafter defined), the
number of shares of Common Stock purchasable hereunder, and the Exercise Price
therefor are subject to adjustment as hereinafter set forth.  This Warrant and
all rights hereunder shall expire at 5:00 p.m., New York City time, on
[______________], 2014.


This Warrant is issued pursuant to Section 2.4 of the 12% Promissory Note (as
such term is hereinafter defined) held by the Holder.


As used herein, the following terms shall have the meanings set forth below:


“12% Promissory Note” shall mean the 12% Promissory Note of the Company dated
August ____, 2008 made and delivered pursuant to the Subscription Agreement
between the Company and the original holder of the 12% Promissory Note dated
July _____, 2008.
 
 
 

--------------------------------------------------------------------------------

 

"Company" shall mean Boomerang Systems, Inc., a Delaware corporation, and shall
also include any successor thereto with respect to the obligations hereunder, by
merger, consolidation or otherwise.


"Common Stock" shall mean and include the Company's Common Stock, par value
$0.001 per share, authorized on the date of the original issue of this Warrant
and shall also include (i) in case of any reorganization, reclassification,
consolidation, merger, share exchange or sale, transfer or other disposition of
assets of the character referred to in Section 3.2 hereof, the stock or
securities provided for in such Section, and (ii) any other shares of common
stock of the Company into which such shares of Common Stock may be converted.


"Exercise Price" shall mean the initial purchase price of $______ per share of
Common Stock, with such Exercise Price determined as provided in Section 2.4 of
the 12% Promissory Note, payable upon exercise of the Warrants.  After issuance
of this Warrant, the Exercise Price is subject to adjustment from time to time
pursuant to the provisions hereof.


"Person" means any individual, corporation, partnership, joint venture,
association, joint stock company, trust, unincorporated organization or
government or any agency or political subdivision thereof.


"Securities Act" means the Securities Act of 1933, as amended.


"Warrant" shall mean the right upon exercise to purchase one Warrant Share.


"Warrant Shares" shall mean the shares of Common Stock purchased or purchasable
by the holder hereof upon the exercise of the Warrants.




ARTICLE I


EXERCISE OF WARRANTS


1.1                      Method of Exercise.  The Warrants represented hereby
may be exercised by the holder hereof, in whole or in part, at any time and from
time to time on or after the date hereof until 5:00 p.m., New York City time, on
[____________], 2014.  To exercise the Warrants, the holder hereof shall deliver
to the Company, at the Warrant Office designated in Section 4.6 hereof, (i) a
written notice in the form of the Subscription Notice attached as an exhibit
hereto, stating therein the election of such holder to exercise the Warrants in
the manner provided in the Subscription Notice; (ii) payment in full of the
Exercise Price in cash or by bank check for all Warrant Shares purchased
hereunder.  The Warrants shall be deemed to be exercised on the date of receipt
by the Company of the Subscription Notice, accompanied by payment for the
Warrant Shares and surrender of this Warrant, as aforesaid, and such date is
referred to herein as the "Exercise Date".  Upon such exercise, the Company
shall, as promptly as practicable and in any event within ten (10) business
days, issue and deliver to such holder a certificate or certificates for the
full number of the Warrant Shares purchased by such holder hereunder, and shall,
unless the Warrants have expired, deliver to the holder hereof a new Warrant
representing the number of Warrants, if any, that shall not have been exercised,
in all other respects identical to this Warrant.  As permitted by applicable
law, the Person in whose name the certificates for Common Stock are to be issued
shall be deemed to have become a holder of record of such Common Stock on the
Exercise Date and shall be entitled to all of the benefits of such holder on the
Exercise Date, including without limitation, the right to receive dividends and
other distributions for which the record date falls on or after the Exercise
Date and the right to exercise voting rights.


 
2

--------------------------------------------------------------------------------

 

1.2                      Expenses and Taxes.  The Company shall pay all expenses
and taxes (including, without limitation, all documentary, stamp, transfer or
other transactional taxes) other than income taxes attributable to the
preparation, issuance or delivery of the Warrants and of the shares of Common
Stock issuable upon exercise of the Warrants.


1.3                      Reservation of Shares.  The Company shall reserve at
all times so long as the Warrants remain outstanding, free from preemptive
rights, out of its treasury Common Stock or its authorized but un-issued shares
of Common Stock, or both, solely for the purpose of effecting the exercise of
the Warrants, a sufficient number of shares of Common Stock to provide for the
exercise of the Warrants.


1.4                      Valid Issuance.  All shares of Common Stock that may be
issued upon exercise of the Warrants will, upon issuance by the Company, be duly
and validly issued, fully paid and non-assessable and free from all taxes, liens
and charges with respect to the issuance thereof and, without limiting the
generality of the foregoing, the Company shall take no action or fail to take
any action which will cause a contrary result (including, without limitation,
any action that would cause the Exercise Price to be less than the par value, if
any, of the Common Stock).


1.5                      12% Promissory Note.  The Warrants represented hereby
are issued and sold pursuant to Company’s 12% Promissory Note dated as of August
8, 2008 (or such later date as the subscriber’s subscription price is received
and collected by the Company).  The terms of the 12% Promissory Note are hereby
incorporated herein to the extent applicable.  Notwithstanding the previous
sentence, in the event of any conflict between the provisions of the 12%
Promissory Note and of this Warrant, the provisions of this Warrant shall
control.


1.6                      Acknowledgment of Rights.  At the time of the exercise
of the Warrants in accordance with the terms hereof and upon the written request
of the holder hereof, the Company will acknowledge in writing its continuing
obligation to afford to such holder any rights to which such holder shall
continue to be entitled after such exercise in accordance with the provisions of
this Warrant; provided, however, that if the holder hereof shall fail to make
any such request, such failure shall not affect the continuing obligation of the
Company to afford to such holder any such rights.


1.7                      No Fractional Shares.  The Company shall not be
required to issue fractional shares of Common Stock on the exercise of this
Warrant.  If more than one Warrant shall be presented for exercise at the same
time by the same holder, the number of full shares of Common Stock which shall
be issuable upon such exercise shall be computed on the basis of the aggregate
number of whole shares of Common Stock purchasable on exercise of the Warrants
so presented.  If any fraction of a share of Common Stock would, except for the
provisions of this Section, be issuable on the exercise of this Warrant, the
Company shall pay an amount in cash calculated by it to be equal to the fair
market value of such fractional share as reasonably determined by the Company’s
Board of Directors.
 
 
3

--------------------------------------------------------------------------------

 

ARTICLE II


TRANSFER


2.1                                Warrant Office.  The Company shall maintain
an office for certain purposes specified herein (the "Warrant Office"), which
office shall initially be the Company's offices at 355 Madison Avenue,
Morristown, NJ 07960 and may subsequently be such other office of the Company or
of any transfer agent of the Common Stock in the continental United States as to
which written notice has previously been given to the holder hereof.  The
Company shall maintain, at the Warrant Office, a register for the Warrants in
which the Company shall record the name and address of the Person in whose name
this Warrant has been issued, as well as the name and address of each permitted
assignee of the rights of the registered owner hereof.


2.2                      Ownership of Warrants.  The Company may deem and treat
the Person in whose name the Warrants are registered as the holder and owner
hereof (notwithstanding any notations of ownership or writing hereon made by
anyone other than the Company) for all purposes and shall not be affected by any
notice to the contrary until presentation of this Warrant for registration of
transfer as provided in this Article II.  Notwithstanding the foregoing, the
Warrants represented hereby, if properly assigned in compliance with this
Article II, may be exercised by an assignee for the purchase of Warrant Shares
without having a new Warrant issued.


2.3                      Restrictions on Transfer of Warrants.  The Company
agrees to maintain at the Warrant Office books for the registration and transfer
of the Warrants.  Subject to the restrictions on transfer of the Warrants in
this Section, the Company, from time to time, shall register the transfer of the
Warrants in such books upon surrender of this Warrant at the Warrant Office
properly endorsed or accompanied by appropriate instruments of transfer and
written instructions for transfer satisfactory to the Company.  Upon any such
transfer and upon payment by the holder or its transferee of any applicable
transfer taxes, new Warrants shall be issued to the transferee and the
transferor (as their respective interests may appear) and the surrendered
Warrants shall be canceled by the Company.  The Company shall pay all taxes
(other than securities transfer taxes or income taxes) and all other expenses
and charges payable in connection with the transfer of the Warrants pursuant to
this Section.


2.3.1                                Restrictions in General.  The holder of the
Warrants agrees that it will not transfer the Warrants unless registration of
such Warrant Shares under the Securities Act and any applicable state securities
or blue sky laws has become effective or the holder has provided to the Company
an opinion of counsel acceptable to the Company that such registration is not
required.  Prior to any transfer (other than the grant of a security interest)
as provided herein, the transferor shall provide written notice to the Company
and an opinion of counsel to the effect that the proposed transfer is exempt
from registration under all applicable securities laws, all in form and
substance reasonably satisfactory to the Company.
 
 
4

--------------------------------------------------------------------------------

 

2.4                      Compliance with Securities Laws.  Notwithstanding any
other provisions contained in this Warrant except Section 2.3.1, the holder
hereof understands and agrees that the following restrictions, limitations and
provisions shall be applicable to all Warrant Shares and to all re-sales or
other transfers thereof pursuant to the Securities Act:


2.4.1                                The holder hereof agrees that the Warrant
Shares shall not be sold or otherwise transferred unless the Warrant Shares are
registered under the Securities Act and applicable state securities or blue sky
laws or are exempt therefrom.


2.4.2                                A legend in substantially the following
form will be placed on the certificate(s) evidencing the Warrant Shares:


"THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED (THE "SECURITIES ACT"), OR ANY OTHER
APPLICABLE SECURITIES LAW AND, ACCORDINGLY, THE SECURITIES REPRESENTED BY THIS
CERTIFICATE MAY NOT BE RESOLD, PLEDGED, OR OTHERWISE TRANSFERRED, EXCEPT
PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT UNDER, OR IN A TRANSACTION
EXEMPT FROM REGISTRATION UNDER, THE SECURITIES ACT AND IN ACCORDANCE WITH ANY
OTHER APPLICABLE SECURITIES LAWS."


2.4.3                      Holder agrees that stop transfer instructions shall
be imposed with respect to the Warrant Shares so as to restrict resale or other
transfer thereof, subject to this Section.


2.4.4                      It is understood and agreed by the Holder that the
Company has no obligation and has not agreed to register under the Securities
Act for sale or transfer either this Warrant or the Warrant Shares.


2.4.5.                      Upon any exercise of this Warrant, the Holder agrees
to confirm to the Company that he is an “accredited investor” as defined in Rule
144 adopted under the Securities Act and provide such other documentation as the
Company may reasonably request in order to obtain assurance that the issue and
sale of the shares to the Holder on exercise of the Warrant is exempt from
registration under the Securities Act.
 
 
5

--------------------------------------------------------------------------------

 

ARTICLE III


ANTI-DILUTION


3.1           Stock Splits and Reverse Splits.  In the event that the Company
shall at any time subdivide its outstanding shares of Common Stock into a
greater number of shares, the Exercise Price in effect immediately prior to such
subdivision shall be proportionately reduced and the number of Warrant Shares
purchasable pursuant to this Warrant immediately prior to such subdivision shall
be proportionately increased, and conversely, in the event that the outstanding
shares of Common Stock shall at any time be combined into a smaller number of
shares, the Exercise Price in effect immediately prior to such combination shall
be proportionately increased and the number of Warrant Shares purchasable upon
the exercise of this Warrant immediately prior to such combination shall be
proportionately reduced.   Except as provided in this Section , no adjustment in
the Exercise Price and no change in the number of Warrant Shares purchasable
shall be made under this Article III as a result of, or by reason of, any such
subdivision or combination.


3.2           Reorganizations and Asset Sales.  If any capital reorganization or
reclassification of the capital stock of the Company, or any consolidation,
merger or share exchange of the Company with another Person, or the sale,
transfer or other disposition of all or substantially all of its assets to
another Person shall be effected in such a way that a holder of Common Stock of
the Company shall be entitled to receive capital stock, securities or assets
with respect to or in exchange for their shares, then the following provisions
shall apply:


3.2.1                      As a condition of such reorganization,
reclassification, consolidation, merger, share exchange, sale, transfer or other
disposition (except as otherwise provided below in this Section ), lawful and
adequate provisions shall be made whereby the holder of Warrants shall
thereafter have the right to purchase and receive upon the terms and conditions
specified in this Warrant and in lieu of the Warrant Shares immediately
theretofore receivable upon the exercise of the rights represented hereby, such
shares of capital stock, securities or assets as may be issued or payable with
respect to or in exchange for a number of outstanding shares of such Common
Stock equal to the number of Warrant Shares immediately theretofore so
receivable had such reorganization, reclassification, consolidation, merger,
share exchange or sale not taken place, and in any such case appropriate
provision reasonably satisfactory to such holder shall be made with respect to
the rights and interests of such holder to the end that the provisions hereof
(including, without limitation, provisions for adjustments of the Exercise Price
and of the number of Warrant Shares receivable upon the exercise) shall
thereafter be applicable, as nearly as possible, in relation to any shares of
capital stock, securities or assets thereafter deliverable upon the exercise of
Warrants.


3.2.2                      In the event of a merger, share exchange or
consolidation of the Company with or into another Person as a result of which a
number of shares of Common Stock or its equivalent of the successor Person
greater or lesser than the number of shares of Common Stock outstanding
immediately prior to such merger, share exchange or consolidation are issuable
to holders of Common Stock, then the Exercise Price in effect immediately prior
to such merger, share exchange or consolidation shall be adjusted in the same
manner as though there were a subdivision or combination of the outstanding
shares of Common Stock.
 
 
6

--------------------------------------------------------------------------------

 

3.2.3                      The Company shall not effect any such consolidation,
merger, share exchange, sale, transfer or other disposition unless prior to or
simultaneously with the consummation thereof the successor Person (if other than
the Company) resulting from such consolidation, share exchange or merger of the
Person purchasing or otherwise acquiring such assets shall have assumed by
written instrument executed and mailed or delivered to the holder hereof at the
last address of such holder appearing on the books of the Company the obligation
to deliver to such holder such shares of capital stock, securities or assets as,
in accordance with the foregoing provisions, such holder may be entitled to
receive, and all other liabilities and obligations of the Company
hereunder.  Upon written request by the holder hereof, such successor Person
will issue a new warrant revised to reflect the modifications in this Warrant
effected pursuant to this Section .


3.2.4                      If a purchase, tender or exchange offer is made to
and accepted by the holders of 50% or more of the outstanding shares of Common
Stock, the Company shall not effect any consolidation, merger, share exchange or
sale, transfer or other disposition of all or substantially all of the Company's
assets with the Person having made such offer or with any affiliate of such
Person, unless prior to the consummation of such consolidation, merger, share
exchange, sale, transfer or other disposition the holder hereof shall have been
given a reasonable opportunity to then elect to receive upon the exercise of the
Warrants either the capital stock, securities or assets then issuable with
respect to the Common Stock or the capital stock, securities or assets, or the
equivalent, issued to previous holders of the Common Stock in accordance with
such offer.


3.3           Adjustment for Asset Distribution.  If the Company declares a
dividend or other distribution payable to all holders of shares of Common Stock
in evidences of indebtedness of the Company or other assets of the Company
(including, cash (other than regular cash dividends declared by the Board of
Directors), capital stock (other than Common Stock, Convertible Securities or
options or rights thereto) or other property), the Exercise Price in effect
immediately prior to such declaration of such dividend or other distribution
shall be reduced by an amount equal to the amount of such dividend or
distribution payable per share of Common Stock, in the case of a cash dividend
or distribution, or by the fair value of such dividend or distribution per share
of Common Stock (as reasonably determined in good faith by the Board of
Directors of the Company), in the case of any other dividend or
distribution.  Such reduction shall be made whenever any such dividend or
distribution is made and shall be effective as of the date as of which a record
is taken for the purpose of such dividend or distribution or, if a record is not
taken, the date as of which holders of record of Common Stock entitled to such
dividend or distribution are determined.
 
 
7

--------------------------------------------------------------------------------

 

3.4           De Minimis Adjustments.  No adjustment in the number of shares of
Common Stock purchasable hereunder shall be required unless such adjustment
would require an increase or decrease of at least one share of Common Stock
purchasable upon an exercise of each Warrant and no adjustment in the Exercise
Price shall be required unless such adjustment would require an increase or
decrease of at least $0.01 in the Exercise Price; provided, however, that any
adjustments which by reason of this Section  are not required to be made shall
be carried forward and taken into account in any subsequent adjustment.  All
calculations shall be made to the nearest full share or nearest one hundredth of
a dollar, as applicable.


3.5           Notice of Adjustment.  Whenever the Exercise Price or the number
of Warrant Shares issuable upon the exercise of the Warrants shall be adjusted
as herein provided, or the rights of the holder hereof shall change by reason of
other events specified herein, the Company shall compute the adjusted Exercise
Price and the adjusted number of Warrant Shares in accordance with the
provisions hereof and shall prepare an Officer's Certificate setting forth the
adjusted Exercise Price and the adjusted number of Warrant Shares issuable upon
the exercise of the Warrants or specifying the other shares of stock, securities
or assets receivable as a result of such change in rights, and showing in
reasonable detail the facts and calculations upon which such adjustments or
other changes are based.  The Company shall cause to be mailed to the holder
hereof copies of such Officer's Certificate together with a notice stating that
the Exercise Price and the number of Warrant Shares purchasable upon exercise of
the Warrants have been adjusted and setting forth the adjusted Exercise Price
and the adjusted number of Warrant Shares purchasable upon the exercise of the
Warrants.


3.6           Notifications to Holders.  In case at any time the Company
proposes:


(i)           to declare any dividend upon its Common Stock payable in capital
stock or make any special dividend or other distribution (other than cash
dividends) to the holders of its Common Stock;


(ii)           to offer for subscription pro rata to all of the holders of its
Common Stock any additional shares of capital stock of any class or other
rights;


(iii)           to effect any capital reorganization, or reclassification of the
capital stock of the Company, or consolidation, merger or share exchange of the
Company with another Person, or sale, transfer or other disposition of all or
substantially all of its assets; or


(iv)           to effect a voluntary or involuntary dissolution, liquidation or
winding up of the Company,


then, in any one or more of such cases, the Company shall give the holder hereof
(a) at least 10 days' (but not more than 90 days') prior written notice of the
date on which the books of the Company shall close or a record shall be taken
for such dividend, distribution or subscription rights or for determining rights
to vote in respect of such issuance, reorganization, reclassification,
consolidation, merger, share exchange, sale, transfer, disposition, dissolution,
liquidation or winding up, and (b) in the case of any such issuance,
reorganization, reclassification, consolidation, merger, share exchange, sale,
transfer, disposition, dissolution, liquidation or winding up, at least 10 days'
(but not more than 90 days') prior written notice of the date when the same
shall take place.  Such notice in accordance with the foregoing clause (a) shall
also specify, in the case of any such dividend, distribution or subscription
rights, the date on which the holders of Common Stock shall be entitled thereto,
and such notice in accordance with the foregoing clause (b) shall also specify
the date on which the holders of Common Stock shall be entitled to exchange
their Common Stock, as the case may be, for securities or other property
deliverable upon such reorganization, reclassification, consolidation, merger,
share exchange, sale, transfer, disposition, dissolution, liquidation or winding
up, as the case may be.  Notwithstanding the foregoing, the failure of the
Company to give such notice shall not affect the validity or enforceability of
any such action as to which notice may be required to be given or otherwise and
as may have been taken without the giving of such notice as may be required by
this Section.
 
 
8

--------------------------------------------------------------------------------

 

ARTICLE IV


MISCELLANEOUS


4.1           Entire Agreement.  This Warrant, together with the 12% Promissory
Note, to the extent applicable, contains the entire agreement between the holder
hereof and the Company with respect to the Warrant Shares purchasable upon
exercise hereof and the related transactions and supersedes all prior
arrangements or understandings with respect thereto.


4.2           Governing Law.  This warrant shall be governed by and construed in
accordance with the laws of the State of Delaware.


4.3           Waiver and Amendment.  Any term or provision of this Warrant may
be waived at any time by the party which is entitled to the benefits thereof and
any term or provision of this Warrant may be amended or supplemented at any time
by agreement of the holder hereof and the Company, except that any waiver of any
term or condition, or any amendment or supplementation, of this Warrant shall be
in writing.  A waiver of any breach or failure to enforce any of the terms or
conditions of this Warrant shall not in any way effect, limit or waive a party's
rights hereunder at any time to enforce strict compliance thereafter with every
term or condition of this Warrant.


4.4           Illegality.  In the event that any one or more of the provisions
contained in this Warrant shall be determined to be invalid, illegal or
unenforceable in any respect for any reason, the validity, legality and
enforceability of any such provision in any other respect and the remaining
provisions of this Warrant shall not, at the election of the party for whom the
benefit of the provision exists, be in any way impaired.


4.5           Copy of Warrant.  A copy of this Warrant shall be filed among the
records of the Company.
 
 
9

--------------------------------------------------------------------------------

 

4.6           Notice.  Any notice or other document required or permitted to be
given or delivered to the holder hereof shall be in writing and delivered at, or
sent by certified or registered mail to such holder at, the last address shown
on the books of the Company maintained at the Warrant Office for the
registration of this Warrant or at any more recent address of which the holder
hereof shall have notified the Company in writing.  Any notice or other document
required or permitted to be given or delivered to the Company, other than such
notice or documents required to be delivered to the Warrant Office, shall be
delivered at, or sent by certified or registered mail to, the offices of the
Company at 355 Madison Avenue, Morristown, NJ 07960 or such other address within
the continental United States of America as shall have been furnished by the
Company to the holder of this Warrant.


4.7           Limitation of Liability; Not Stockholders.  No provision of this
Warrant shall be construed as conferring upon the holder hereof the right to
vote, consent, receive dividends or receive notices (other than as herein
expressly provided) in respect of meetings of stockholders for the election of
directors of the Company or any other matter whatsoever as a stockholder of the
Company.  No provision hereof, in the absence of affirmative action by the
holder hereof to purchase shares of Common Stock, and no mere enumeration herein
of the rights or privileges of the holder hereof, shall give rise to any
liability of such holder for the purchase price of any shares of Common Stock or
as a stockholder of the Company, whether such liability is asserted by the
Company or by creditors of the Company.


4.8           Exchange, Loss, Destruction, etc. of Warrant.  Upon receipt of
evidence satisfactory to the Company of the loss, theft, mutilation or
destruction of this Warrant, and in the case of any such loss, theft or
destruction upon delivery of a bond of indemnity or such other security in such
form and amount as shall be reasonably satisfactory to the Company, or in the
event of such mutilation upon surrender and cancellation of this Warrant, the
Company will make and deliver a new warrant of like tenor, in lieu of such lost,
stolen, destroyed or mutilated Warrant.  Any warrant issued under the provisions
of this Section in lieu of any Warrant alleged to be lost, destroyed or stolen,
or in lieu of any mutilated Warrant, shall constitute an original contractual
obligation on the part of the Company.  This Warrant shall be promptly canceled
by the Company upon the surrender hereof in connection with any exchange or
replacement.  The Company shall pay all taxes (other than securities transfer
taxes or income taxes) and all other expenses and charges payable in connection
with the preparation, execution and delivery of warrants pursuant to this
Section.


4.9           Headings.  The Article and Section and other headings herein are
for convenience only and are not a part of this Warrant and shall not affect the
interpretation thereof.
 
 
10

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the Company has caused this Warrant to be signed in its
name.


Dated as of [____________].
 

 
BOOMERANG SYSTEMS, INC.
                   
By:
______________________________
 
Name:
[_______________]
 
Title:
[_____________]

 
 
11

--------------------------------------------------------------------------------

 
 
SUBSCRIPTION NOTICE
 


The undersigned, the holder of the foregoing Warrant, hereby elects to exercise
purchase rights represented thereby for, and to purchase thereunder, _______
shares of the Common Stock covered by such Warrant, and herewith makes payment
in full for such shares, and requests (a) that certificates for such shares (and
any other securities or other property issuable upon such exercise) be issued in
the name of, and delivered to ________________, and (b) if such shares shall not
include all of the shares issuable as provided in such Warrant, that a new
Warrant of like tenor and date for the balance of the shares issuable thereunder
be delivered to the undersigned.




Signature:
            
Date:
             
Address:
                         

 
 
12

--------------------------------------------------------------------------------

 
                   
ASSIGNMENT




For value received, _______________________, hereby sells, assigns, and
transfers unto _________________________ the within Warrant, together with all
right, title and interest therein, and does hereby irrevocably constitute and
appoint ________________________ attorney, to transfer such Warrant on the books
of the Company, with full power of substitution.




Signed:
                  
Date:
           

                                  
 
13

--------------------------------------------------------------------------------

 